Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


7-21-2005

Booth v. Pennce
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-1355




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Booth v. Pennce" (2005). 2005 Decisions. Paper 796.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/796


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
DPS-226                                                    NOT PRECEDENTIAL

                    UNITED STATES COURT OF APPEALS
                         FOR THE THIRD CIRCUIT

                                  NO. 05-1355
                               ________________

                               TIMOTHY BOOTH,
                                     Appellant

                                          v.

                                 C/O PENCE;
                               MARY CANION;
                                 LT. PEKINS;
                               C/O FOREMAN;
                         SUPERINTENDENT VAUGHN
                    ____________________________________

                  On Appeal From the United States District Court
                      For the Eastern District of Pennsylvania
                            (D.C. Civ. No. 01-cv-04296)
                     District Judge: Honorable Anita B. Brody
                  _______________________________________


Submitted For Possible Dismissal Under 28 U.S.C. § 1915(e)(2)(B) or Summary Action
                   Under Third Circuit LAR 27.4 and I.O.P. 10.6
                                   May 5, 2005

               Before: ROTH, BARRY and SMITH, Circuit Judges

                               (Filed: July 21, 2005)


                           _______________________

                                   OPINION
                           _______________________

PER CURIAM
       Timothy Booth, pro se, appeals from an order of the United States District Court

for the Eastern District of Pennsylvania granting Appellees’ motion for summary

judgment. We will affirm.

       In 2001, Booth filed a 42 U.S.C. § 1983 civil rights complaint against various

defendants employed at S.C.I. Graterford, where Booth was an inmate. In his complaint

he alleged, inter alia, violations of his First and Eighth Amendment rights. Upon an

earlier motion, the District Court dismissed the claims against defendants Canion and

Vaughn, leaving Lieutenant Pickens and correctional officers Pence and Foreman as

defendants in the case.

       Beginning in April 2001, Booth had a series of disciplinary issues with Pickens,

Pence and Foreman. Booth disobeyed a direct order from Pence, for which Pence issued

a misconduct charge. On the same day, Booth filed a grievance in which he accused

Pence of harassing him and filing false misconduct charges against him because Booth

had informally complained about Pence to other prison guards. Booth failed to appeal the

denial of his grievance to the Secretary’s Office of Inmate Grievances and Appeals, the

highest administrative appeal level. Regarding these events, Booth alleged a retaliation

claim in his complaint as well as an Eighth Amendment cruel and unusual punishment

claim based on the alleged filing of false misconduct charges.

       A few months later, Booth was involved in a series of incidents in the prison

cafeteria. First, Pickens allegedly gave Booth a “disrespectful look” because Booth took



                                            2
extra mustard packets from a cafeteria tray. Booth, who is diabetic, ordinarily goes

through the “diet line” in the cafeteria. According to prison regulations, this makes him

ineligible to go through the regular food line. Pickens asked Booth if he had eaten food

from the regular food line. When Booth admitted doing so, Pickens reminded him that he

was supposed to eat from the diet line and told him that he would “be waiting for him at

lunch.” Booth allegedly perceived this as a threat that Pickens would give him a

misconduct charge in order to interfere with possible parole. In a final incident, Pickens

allegedly refused to allow Booth to return to the regular line for sugar packets after Booth

passed through the diet line. Booth claims that he needed the sugar to offset his insulin

shock and that he ended up going into diabetic shock. He did not, however, manifest any

symptoms of diabetic shock and was fine after a fellow inmate gave him some fruit juice.

Moreover, when Booth was directly asked at his deposition if he went into diabetic shock,

his reply was, “You could say I was in the insulin shock. You still can–all depends on

how far you go into it.” Booth filed a grievance with respect to the first two incidents and

then filed three follow-up grievances because of what he perceived as administrative

inaction with respect to his first grievance. In none of the grievances, however, did Booth

specifically mention the alleged diabetic shock incident. Booth also failed to pursue the

highest level of administrative appeal with respect to these incidents. Based on these

events, Booth alleged an Eighth Amendment claim of deliberate indifference to a serious

medical need for withholding sugar packets.



                                              3
       In a final incident, Booth failed to stand for an inmate count on three separate

occasions. On the third time, Foreman issued him a misconduct charge for failing to obey

a direct order. Booth claims that it was a false misconduct, but he did not file a

grievance. In his complaint, Booth asserts a retaliation claim as well as a cruel and

unusual punishment claim on the basis of the alleged false misconduct charge.

       Appellees filed a motion for summary judgment on the basis that Booth failed to

exhaust his claims administratively and that his claims lacked merit. The District Court,

after noting that Appellees had raised exhaustion for the first time in their summary

judgment motion, concluded that Booth failed to exhaust his administrative remedies.

With respect to Pence, it found that Booth did not pursue his appeal to the highest

administrative level. As to Pickens, the District Court concluded that Booth failed to

pursue his administrative appeal to the highest level and that it was not clear that Booth

grieved the incident that actually underlay his deliberate indifference claim. Lastly, with

respect to Foreman, the District Court found that Booth did not pursue any administrative

remedy. Because it is unclear whether failure to raise exhaustion in the initial responsive

pleading constitutes a waiver of this affirmative defense, however, the District Court

proceeded to consider the merits of Booth’s claims.

       As to Booth’s retaliation claims, the District Court found them meritless because it

was not clear that Booth’s informal complaints against Pence were constitutionally

protected activity and because, for all his retaliation claims, Booth failed to demonstrate



                                              4
the existence of a causal nexus between his protected activity and the adverse actions

taken by Appellees. See Rauser v. Horn, 241 F.3d 330, 333 (3d Cir. 2001). With regard

to Booth’s Eighth Amendment claim based on alleged issuance of false misconducts, the

District Court concluded that issuance of false misconducts was not a sufficiently serious

deprivation to support a claim of cruel and unusual punishment. See Farmer v. Brennan,

511 U.S. 825, 834 (1994). As to Booth’s deliberate indifference claim, the District Court

concluded that Booth failed to show that Pickens was aware of a serious medical need, as

Booth did not exhibit any symptoms of diabetic shock and did not request medical

assistance. See id. at 834-37. For the above reasons, the District Court granted summary

judgment in favor of Appellees. Booth appealed. Appellees have filed a motion for

summary affirmance to which Booth has filed a response. Booth has also filed a motion

for appointment of counsel. We have jurisdiction pursuant to 28 U.S.C. § 1291. Our

review is plenary. See Guardian Life Ins. Co. Of Am. v. Goduti-Moore, 229 F.3d 212,

213 (3d Cir. 2000).

         We agree with the District Court’s grant of summary judgment in favor of

Appellees for the reasons discussed in the District Court’s memorandum and summarized

above.

         Summary action is appropriate if there is no substantial question on appeal. See

Third Circuit LAR 27.4. For essentially the reasons set forth by the District Court, we

will grant Appellees’ motion for summary affirmance of the District Court’s order



                                              5
granting summary judgment in favor of Appellees. See Third Circuit I.O.P. 10.6.

      Appellant’s motion for appointment of counsel is denied.